DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2018 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobrinsky et al US 10,894,103.  As broadly claimed, Dobrinsky et al discloses an apparatus 60B (see figure 4A), comprising a flexible film (see col., 12, lines 65-68 thru col. 13, lines 1-11) being configured to be applied to a toilet 12 (see figure below); and the flexible film having a light-reflective surface (see .

    PNG
    media_image1.png
    371
    318
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Faiola US Pub 2009/0036848 A1.  As broadly claimed, the analogous prior art reference to Faiola discloses an apparatus (see figure below), comprising a flexible film 36 being configured to be applied to a toilet; and the flexible film having a light-reflective surface (see figure 3).  Faiola discloses all of the limitations of the claimed invention except for the reflective surface being applied to a toilet.  Thus, Faiola teaches a urinal with the reflective surface 36 positioned on a lid 28 to facilitate a user having a view while the device is in use in order to prevent spills.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  because the substitution of one known container for eliminating human wastes for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
FAIOLA:

    PNG
    media_image2.png
    363
    530
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Claims 3-9 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 18-20 are free from the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LORI L BAKER/Primary Examiner, Art Unit 3754